Title: To Benjamin Franklin from G. Aubin de St. Lambert, 16 January 1781
From: Aubin de St. Lambert, G.
To: Franklin, Benjamin


Le 16 janvier 1781
Sans doute quiconque a une ame sensible aura régretté plus D’une fois L’ancien etat sauvage De L’humanité, et beni Ces Douces Vertus bienfaisantes, Dedaignées en grande partie et bannies aujourdhuy chèz Les hommes réunis en societé. Accoutumée a Voir La Verité par elle même sans deguisement je me crois autorisée a m’élever à Celui qui est Le Legislateur Eclairé De tous ses Droits, et implorer moi même Dans un moment très Calamiteux sa puissante protection. Oui; D’aprés avoir mise inutilement toute ma Confiance en ces Demi-Dieux que Le vulgaire adore, je dis plus, En Ces êtres asservis aux préjugés, Enrichis, et Echaufés De Lumieres Etrangéres j’ai récours enfin à Vous. Je me flatte en toute surêté. Oui je me flatte, Monsieur, qu’en me destinant un jour fixe pour une audience particuliere, et en me permettant De Vous présenter un pere ci devant Commandant Les fregates Du Roi, Vous remporterez alors un jugement bien Different à notre Egard De Celui Des Ames Communes, rampantes, et par habitude insensibles, aux Malheurs, et Vous honorerez surêment Du moindre De Vos bienfaits Celle qui a L’honneur d’être avec Le plus profond respect Votre très-humble et très-obeissante servante
G. Aubin De ST. Lamberthôtel royal rüe pontaux choux au marais
  
Addressed: A Monsieur / Monsieur franklin Ambassadeur du Congrès / A passy
Notation: G. Aubin de St. Lambert 16 Janvr. 1781.
